DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9-10 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not disclose the first conductive structure is a gate, as recited in claims 2 and 10.  Should the first conductive structure connect to a transistor having a gate?

The specification does not disclose the insulation layer provides an interface oxygen to work function metal ratio of below 0.8, as recited in claim 9.  The specification only discloses the interface between oxygen to work function metal ratio for improving effectively by cleaning in situ, with 100% H2 plasma.

The specification does not disclose the insulation layer provides an interface oxygen to work function metal ratio of below 0.8, and the work function metal comprises one of: titanium, tungsten, and aluminum, as recite in claim 17.  The specification only discloses the interface between oxygen to work function metal ratio for improving effectively by cleaning in situ, with 100% H2 plasma

The specification does not disclose an insulation layer that provides an interface oxygen to work function metal ration of below 0.8 and the work function metal comprises one of: titanium, tungsten, and aluminum, as recited in claim 18.  The specification only discloses the interface between oxygen to work function metal ratio for improving effectively by cleaning in situ, with 100% H2 plasma.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (PN 6,362,012).
Chi et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first conductive structure (92) having sidewalls and a bottom surface, the first conductive structure extending through one or more isolation layers (78,80,82) formed on a substrate (70);
an insulation layer (88,90) disposed between at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers, wherein the first conductive structure is electrically coupled to a second conductive structure (74,75) through at least the bottom surface.

Regarding claim 2, Chi et al. discloses the first conductive structure is connected to a transistor having a gate [Figures].

Regarding claim 3, Chi et al. discloses the device further comprising:
	a spacer (another 88,90 in 85) adjoining a lateral conductive structure (another 92 in 85, or 77, 79 and 81) disposed at one of the one or more isolation layers, wherein the spacer is between the lateral conductive structure and the insulation layer.

Regarding claim 4, Chi et al. discloses the spacer is spaced from the insulation layer [Figures].

Regarding claim 5, Chi et al. discloses the lateral conductive structure is a conductive line [Figures].

Regarding claim 6, Chi et al. discloses the insulation layer abuts the lateral conductive structure [Figures].

Regarding claim 7, Chi et al. discloses the first conductive structure and the second conductive structure comprise vias [Figures].

Regarding claim 9, Chi et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first conductive structure (92) having sidewalls and a bottom surface, the first conductive structure extending through one or more isolation layers (78,80,82) formed on a substrate (70);
	an insulation layer (88,90) disposed between at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers, wherein the insulation layer provides an interface between the at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers.

Regarding claim 10, Chi et al. discloses the first conductive structure is connected to a transistor having a gate [Figures].

Regarding claim 11, Chi et al. discloses the device further comprising:
	a spacer (another 88,90 in 85) adjoining a lateral conductive structure (another 92 in 85, or 77, 79 and 81) disposed at one of the one or more isolation layers, wherein the spacer is between the lateral conductive structure and the insulation layer.

Regarding claim 12, Chi et al. discloses the spacer is spaced from the insulation layer [Figures].

Regarding claim 13, Chi et al. discloses the lateral conductive structure is a conductive line [Figures].

Regarding claim 14, Chi et al. discloses the insulation layer abuts the lateral conductive structure [Figures].

Regarding claim 15, Chi et al. discloses the first conductive structure comprises vias [Figures].

Regarding claim 18, Chi et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first layer (78),
	a second layer (80) overlaying the first layer;
	a third layer (82) overlaying the second layer;
	a recess (83,85) that extends through the first, second, and third layers; and
	an insulation layer (88,90) in the recess.

Regarding claim 19, Chi et al. discloses the device further comprising:
	a lateral conductive structure (79) within the second layer, wherein the lateral conductive structure is in contact with the insulation layer; and
	a conductive material (92) located within the recess.

Regarding claim 20, Chi et al. discloses the insulation layer comprises SiO2 (Col. 11, line 49 – Col. 12, line 4, silicon oxide including SiO2).

Claim(s) 1, 7-9, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komai et al. (US 2006/0019485).
Komai et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first conductive structure (12b) having sidewalls and a bottom surface, the first conductive structure extending through one or more isolation layers (9,12i,21) formed on a substrate (2);
an insulation layer (7) disposed between at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers, wherein the first conductive structure is electrically coupled to a second conductive structure (11b, 6) through at least the bottom surface.

Regarding claim 7, Komai et al. discloses the first conductive structure and the second conductor structure comprise vias.

Regarding claim 8, Komai et al. discloses the first conductive structure comprises a barrier layer (18).

Regarding claim 9, Komai et al. discloses, as shown in Figures, a semiconductor device comprising:
a first conductive structure (12b) having sidewalls and a bottom surface, the first conductive structure extending through one or more isolation layers (9, 12i,21) formed on a substrate (2);
an insulation layer (7) disposed between at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers, wherein the insulation layer provides an interface between the at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers.

Regarding claim 15, Komai et al. discloses the first conductive structure comprises a via.

Regarding claim 16, Komai et al. discloses the first conductive structure comprises a barrier layer.

Regarding claim 18, Komai et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first layer (9),
	a second layer (12i) overlaying the first layer;
	a third layer (21) overlaying the second layer;
	a recess (21w,12h) that extends through the first, second, and third layers; and
	an insulation layer (7) in the recess.

Regarding claim 20, Komai et al. discloses the insulation layer comprises SiO2 [0069], [0085].

Claim(s) 1, 6-9, 11-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatesan et al. (PN 6,326,301).
Venkatesan et al. discloses, as shown in Figures, a semiconducto hole r device comprising:
	a first conductive structure (38a) having sidewalls and a bottom surface, the first conductive structure extending through one or more isolation layers (15,16,18,20,22) formed on a substrate (not shown, Col. 5, lines 19-37);
an insulation layer (23) disposed between at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers, wherein the first conductive structure is electrically coupled to a second conductive structure (14a,14b) through at least the bottom surface.

Regarding claim 6, Venkatesan et al. discloses the insulation layer abuts the lateral conductive structure.

Regarding claim 7, Venkatesan et al. discloses the first conductive structure and the second conductor structure comprise vias.

Regarding claim 8, Venkatesan et al. discloses the first conductive structure comprises a barrier layer (32).

Regarding claim 9, Venkatesan et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first conductive structure (38a) having sidewalls and a bottom surface, the first conductive structure extending through one or more isolation layers (15,16,18,2,22) formed on a substrate (not shown, Col. 5, lines 19-37);
	an insulation layer (23) disposed between at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers, wherein the insulation layer provides an interface between the at least one of the sidewalls of the first conductive structure and respective sidewalls of the one or more isolation layers.

Regarding claim 14, Venkatesan et al. discloses the insulation layer abuts the lateral conductive structure.

Regarding claim 15, Venkatesan et al. discloses the first conductive structure comprises a via.

Regarding claim 16, Venkatesan et al. discloses the first conductive structure comprises a barrier layer (32).

Regarding claim 18, Venkatesan et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first layer (18),
	a second layer (20) overlaying the first layer;
	a third layer (22) overlaying the second layer;
	a recess (26,30) that extends through the first, second, and third layers; and
	an insulation layer (23) in the recess.

Regarding claim 19, Venkatesan et al. discloses the device further comprising:
	a lateral conductive structure (38b) within the second layer, wherein the lateral conductive structure is in contact with the insulation layer; and
	a conductive material (38a) located within the recess.

Regarding claim 20, Venkatesan et al. discloses the insulation layer comprises SiO2 (silicon oxide including SiO2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897